Motion pursuant to section 800.12 of the Rules of Practice (22 NYCRR 800.12 [App Div, 3d Dept]) granted, without costs, and the clerk is directed to accept appellants’ record and brief provided they are filed and served on or before December 5, 1977. Motion for leave to prosecute appeals taken August 14, 1975 and January 27, 1977 upon a combined record and brief granted, without costs. If appellants are unable, within this time period, to file a record in compliance with section 17 of the hoard’s rules (12 NYCRR 300.18), the appeal need not be perfected upon a record certified by the board. In such case, the appeal may be heard upon a single copy of the record the contents of which shall be certified in the manner specified by the Rules of Practice (22 NYCRR 800.7 [b]). (See Matter of Garcia v Brassiere Rest., 59 AD2d 628.) Koreman, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.